DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/765961 application filed May 21, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and have been fully considered.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: One of the nearest prior art references appears to be Zhou et al (US 2005/0014635 A1), which discloses “[s]upported reactive catalysts having a controlled coordination structure and methods for their production” [abstract], which catalysts include catalyst particles on a support [paragraph 0131] such as silica or alumina [paragraph 0136], and the catalyst particles include “chromium, manganese, iron, cobalt, nickel, copper, zirconium, tin, zinc, tungsten, titanium, molybdenum, vanadium, and the like. These may be used alone, in various combinations with each other, or in combinations with other elements” [paragraph 0093].  The formation of the catalyst involves a precursor composition that includes “solutions or colloidal suspensions comprising an intermediate catalyst complex and a liquid solvent or carrier” [paragraph 0053], which solvent includes “oxygen-containing compounds such as alcohols, ketones, aldehydes, furans (e.g. THF), ethers, and esters, nitrogen-containing compounds such as nitrites, amines, and amides” [paragraph 0040; see also paragraph 0203].  However, Zhou et al discloses “[d]epending on the physical form of the solid support, the process of contacting or applying the catalyst complex to the support may be accomplished by a variety of methods. For example, the support may be submerged or dipped into a solution or suspension comprising a solvent or carrier and the catalyst complex. Alternatively, the solution or suspension may be sprayed, poured, painted, or otherwise applied to the support. Thereafter, the solvent or carrier is removed, optionally in connection with a reaction step that causes the control agent to become chemically bonded or adhered to the support. This yields a supported catalyst complex in which the active catalyst atoms are arranged in a desired fashion” [paragraph 0152].  In the solvent or carrier is removed, optionally in connection with a reaction step that causes the control agent to become bonded to the support” [paragraph 0023].  Furthermore, the furans appear to be, specifically, THF [see above; see also paragraph 0128: “preferred solvents include water, methanol, ethanol, normal and isopropanol, acetonitrile, acetone, tetrahydrofuran…”].  Note that the instant application clearly discloses that “[t]he term ‘furan compound’ means any compound containing at least one aromatic ring composed of four carbon atoms and one oxygen atom” [see 1st paragraph on page 7 of the instant specification].  Therefore, tetrahydrofuran (THF) is excluded from applicant’s definition of a furan compound.  For the same reason, the prior art reference discussed in the Written Opinion of the International Searching Authority dated December 18, 2018, Cholley et al (WO 2006/077326) cannot be relevant prior art.  The Opinion states “[Cholley et al] describes a method for preparing a hydroprocessing catalyst comprising placing a catalyst comprising a substrate made from at least one refractory oxide, at least one group VIII metal in the oxide state and at least one group VIB metal in the oxide state, in contact with at least one organic compound comprising at least two carboxylic ester functions (claims 1 and 7).  According to [Cholley et al], at least in a preferred embodiment, the organic compound of claim 1 is placed in contact with the catalyst in the presence of at least one solvent (claims 9-11).  The catalyst is not necessarily dried by applying a temperature greater than 250°C. The heat treatment at a temperature between 50 and 250°C is optional (claim 9).  Tetrahydrofuran is cited among the "advantageous" solvents (page 7, line 37).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 11, 2021